Citation Nr: 1701721	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  07-14 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to June 30, 2010.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1988 to November 1991.

The issue on appeal comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2008, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded the claim in February 2009, September 2010, February 2012, and March 2013.  The case has returned to the Board for appellate review.

During the pendency of the appeal, the RO granted service connection for PTSD and assigned a 100 percent disability rating effective June 30, 2010.  The assignment of a 100 percent disability rating renders the Veteran's claim for TDIU moot effective June 30, 2010.  Nevertheless, the TDIU claim remains pending for the period prior to June 30, 2010.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.


Initially, there has not been substantial compliance with the prior remand directives. In pertinent part, the February 2012 remand directed that the Veteran's VA vocational rehabilitation folder be re-associated with the claims file and the March 2013 remand directed that the Veteran be scheduled for a VA general medical evaluation to determine whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The March 2013 remand directed that in so opining, the examiner should comment on the July 2004 statement from a VA nurse practitioner that the Veteran was capable of light duty employment and the October 2005 questionnaire completed by the same nurse practitioner opining on the Veteran's limitations and indicating her opinion that he was not capable of performing his former work as a security guard and drywall hanger.  

While some vocational rehabilitation records were associated with the file in March 2009, those records were limited to notification letters that detailed the Veteran's vocational rehabilitation subsistence allowance.  The claims file does not contain the Veteran's vocational rehabilitation evaluations, counseling records, or his rehabilitation plan.  As such records may be relevant to the pending claim on remand the Veteran's complete vocational rehabilitation folder must be associated with the claims file.  

The Veteran was provided a VA general medical examination in January 2014.  The examiner opined that the Veteran's service-connected disabilities did not render him unable to gain or maintain substantially "meaningful" employment.  The Board notes that the remand requested the examiner to opine whether the Veteran could gain or maintain substantially gainful employment.  Moreover, the examiner did not, as requested, comment on the July 2004 and October 2005 statements by the VA nurse practitioner.  Accordingly, an addendum opinion must be obtained. 

There also appear to be outstanding VA treatment records.  VA treatment records dated May 16, 2007, June 6, 2008, June 9, 2008, as well as numerous VA treatment records subsequent to June 30, 2010 indicated that non-VA medical reports and non-VA history and physical examination reports had been scanned into VistA imaging.  The record also indicates that the Veteran was referred for fee basis physical therapy for his service-connected shoulder disability and received fee  basis emergency treatment.  However, the referenced records have not been associated with the claims file.  As the Board cannot exclude the possibility that    the aforementioned records may be relevant to the pending appeal, on remand the records must be associated with the electronic claims file.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Obtain VA fee basis treatment records and non-VA records scanned into VistA Imaging, to include the records referenced in the May 16, 2007, June 6, 2008, and June 9, 2008 VA treatment records, and associate them with the claims file.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Obtain and associate the Veteran's complete VA vocational rehabilitation counseling folder, to include all evaluations and narrative reports.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  After completion of the above, return the claims file    to the VA examiner who conducted the January 2014    VA general medical examination, if available, to obtain addendum opinion regarding the impact of the Veteran's service-connected disabilities on his ability to gain and maintain substantially gainful employment prior to June 30, 2010.  If the original examiner is not available, forward the claims file to an appropriate examiner to obtain the requested opinion.  If a new examination is deemed necessary, one should be scheduled.  

Following review of the claims file the examiner is asked to opine whether the Veteran's service-connected disabilities (i.e., post-operative partial resection of right clavicle with right shoulder impairment; left knee injury; residuals of muscle injury and scarring from multiple stab wounds to right anterior chest; tender and painful surgical scar residual of chest exploration status-post stab wound; limitation of extension of left knee; laceration of subclavian artery and vein with arteriovenous fistula; and right forearm laceration scar), when taken together, rendered him unable to obtain or 
retain substantially gainful employment, to include sedentary work for the period prior to June 30, 2010, without regard     to his age or impairment caused by nonservice-connected disabilities.  In rendering the opinion, the examiner should not address or consider the effects of the Veteran's PTSD.  The examiner should comment on the July 2004 statement from    a VA nurse practitioner that the Veteran was capable of     light duty employment and the October 2005 questionnaire completed by the same nurse practitioner opining on the Veteran's limitations and indicating her opinion that he was not capable of performing his former work as a security guard and drywall hanger.  

The specialist may consider the Veteran's education (high school education) and prior work history but may not consider the effects of age or nonservice-connected disabilities.  A rationale for the opinion should be provided.

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied,    the Veteran and his fiduciary should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

